Appellant was convicted for unlawfully carrying a pistol and fined one hundred dollars. No statement of facts nor bills of exceptions are in the record.
Appellant plead former jeouardy in that she was acquitted of a charge of murder with which she was charged while she carried the pistol with which she committed the killing. The two offenses are entirely separate and distinct, as has many times been held by this court. The court did not err in overruling her plea of former acquittal.
The judgment is affirmed.
Affirmed